Exhibit 10.1

 
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) between UCP, Inc., a Delaware
corporation (the “Company”), and James M. Pirrello  (the “Executive”) is entered
into as of January 15, 2016 (the “Effective Date”).  In consideration of the
covenants contained herein, the parties agree as follows:
1.            Employment.  The term of Executive’s employment by the Company
under this Agreement will begin on the Effective Date, and will continue until
the third anniversary of the Effective Date, unless earlier terminated pursuant
to Section 4 hereof; provided, however, that on the third anniversary of the
Effective Date and each annual anniversary of such date thereafter, the
Agreement shall automatically be extended for one additional year unless either
the Company or  Executive shall have terminated this automatic extension
provision by written notice to the other party at least 60 days prior to the
automatic extension date.  The term of employment in effect from time to time
hereunder is hereinafter called the “Employment Period.”  Subject to the terms
of this Agreement, Executive’s employment is at will, which means that either
Executive or the Company may terminate this relationship with or without Cause
or notice.
2.            Position and Duties.
(a)            Position.  During the Employment Period, Executive shall serve as
the Chief Financial Officer and Treasurer of the Company and shall report to the
Chief Executive Officer and have the normal duties, responsibilities and
authority of an executive serving in such positions, subject to the direction of
the Board of Directors of the Company (the “Board”).  Upon the termination of
Executive’s service for any reason, unless otherwise determined by the Board,
Executive shall be deemed to have resigned from any positions held at the
Company or any of its subsidiaries or affiliates voluntarily, without any
further required action by Executive, as of the cessation of Executive’s
services, and Executive, at the Board’s request, shall execute any documents
deemed in the discretion of the Company to be reasonably necessary to reflect
his resignation(s).
(b)            Duties.  During the Employment Period, Executive shall devote his
full business time and efforts to the business and affairs of the Company and
its subsidiaries.  Notwithstanding the foregoing, during his employment,
Executive may devote reasonable time to the supervision of his personal
investments and activities involving professional, charitable, community,
educational, religious and similar types of organizations, speaking engagements,
membership on the boards of directors of other organizations, and other types of
activities, to the extent that such other activities are not competitive with
the Company or otherwise conflict with the business of the Company or
Executive’s duties hereunder; provided, however, that before Executive agrees to
serve on the board of directors of any for-profit company (whether publicly or
privately held), Executive will obtain the approval of the Audit Committee of
the Board (or such other committee to which the Board may subsequently delegate
this responsibility).
3.            Compensation and Benefits.

--------------------------------------------------------------------------------

(a)            Base Salary.  As compensation for Executive’s performance of
Executive’s duties hereunder, Company shall pay to Executive an initial Base
Salary of $375,000 per year, payable in accordance with the normal payroll
practices of the Company, less required deductions for state and federal
withholding tax, social security and all other employment taxes and payroll
deductions. The Base Salary shall be reviewed for increases by the Chief
Executive Officer in good faith, based upon Executive’s performance, not less
often than annually.  The term “Base Salary” shall refer to the Base Salary as
so increased by the Chief Executive Officer or the Board.
(b)            Annual Incentive Compensation.  During the Employment Period,
Executive shall be eligible to receive an annual cash incentive bonus determined
by the Compensation Committee of the Board (the “Committee”) in its sole
discretion, as a percentage of Executive’s Base Salary, with a target bonus of
not less than 50% of Executive’s Base Salary, and based upon Executive’s and/or
the Company’s achievement of annual performance goals or objectives established
by the Committee, in its sole discretion. Payment of any annual cash incentive
bonus earned shall be made on or before March 15th of each calendar year
immediately following the year in which such compensation is earned.
(c)       Other Benefits.
(i)        Savings and Retirement Plans.  Executive shall be entitled to
participate in all qualified and non-qualified savings and retirement plans
applicable generally to other senior executives of the Company, in accordance
with the terms of the plans, as may be amended from time to time.
 
(ii)       Welfare Benefit Plans.  Executive and/or his eligible dependents
shall be eligible to participate in and shall receive all benefits under the
Company’s welfare benefit plans and programs applicable generally to other
senior executives of the Company, in accordance with the terms of the plans, as
may be amended from time to time.
 
(iii)           Vacation.  Executive shall be entitled to paid vacation time
consistent with the applicable policies of the Company as in effect from time to
time, including a maximum accrual cap for unused vacation pay, but in any event
no less than a vacation benefit accrual rate of five weeks per year.

(iv)        Fringe Benefits.  During the Employment Period, (1) the Company may
provide Executive with a Company car in accordance with the applicable policies
and procedures of the Company as in effect from time to time, or provide
Executive with a car allowance of $1,000 per month on terms which are generally
applicable to other senior executives of the Company and (2) Executive shall be
entitled to such additional fringe benefits as may be available generally to
other senior executives of the Company.
 
(v)        Business Expenses.  Subject to Section 16, Executive shall be
reimbursed for all reasonable travel and other expenses incurred in the
performance of Executive’s duties on behalf of the Company.
 
 
 
2

--------------------------------------------------------------------------------

4.            Termination of Employment.
 (a)  The Employment Period shall end upon the first to occur of: (i) the
expiration of the term of this Agreement pursuant to Section 1 hereof; (ii)
termination of Executive’s employment by the Company on account of Executive’s
having become unable (as determined by the Board in good faith) to regularly
perform his duties or any of his essential functions or duties by reason of
illness or incapacity, with or without reasonable accommodation if required, for
a period of more than six consecutive months (“Termination for Disability”);
(iii) termination of Executive’s employment by the Company for Cause (as defined
in Exhibit A attached hereto) (“Termination for Cause”); (iv) termination of 
Executive’s employment by the Company other than a Termination for Disability or
a Termination for Cause (“Termination Without Cause”); (v) Executive’s death;
(vi) termination of Executive’s employment by Executive for Good Reason (as
defined in Exhibit A attached hereto) (“Termination for Good Reason”); or
(vii) termination of Executive’s employment by Executive for any reason other
than Good Reason.
(b)            If the Employment Period ends for any reason set forth in
Section 4(a), except as otherwise provided in this Section 4, Executive shall
cease to have any rights to salary, bonus (if any) or benefits hereunder, other
than (i) payment of unpaid Base Salary through and including the date of
termination or resignation (which in the case of a termination by the Company
shall be paid on the final day of employment, and in the case of a resignation
shall be paid within seventy-two hours after the termination of the employment
relationship), (ii) Executive’s business expenses that are reimbursable pursuant
to Section 3(d) but have not been reimbursed by the Company as of the date of
termination, (iii) Executive’s annual bonus for the fiscal year immediately
preceding the fiscal year in which the date of termination occurs, if such bonus
has been determined and awarded by the Company in its discretion and not been
paid as of the date of termination, (iv) any accrued vacation pay to the extent
not theretofore paid, and (v) any other amounts or benefits required to be paid
or provided by law or under any plan, program, policy or practice of the Company
(“Accrued Compensation and Benefits”).
(c)            If the Employment Period ends on account of Termination Without
Cause or Termination for Good Reason, Executive shall receive a severance
payment (the “Severance Payment”) in an amount equal to one times the sum of (A)
Executive’s Base Salary at the time of termination (or, in the event of a
Termination for Good Reason, the Base Salary prior to the event constituting
Good Reason if such Base Salary is higher than the Base Salary at the time of
termination) plus (B) Executive’s target annual bonus for the year in which
Executive’s employment terminates.  In addition, if the Employment Period ends
on account of death, Termination Without Cause, Termination for Good Reason or
Termination for Disability, the Company shall pay Executive after such
termination of employment (or to Executive’s family in the event of his death),
on a monthly basis, an amount equal to the monthly amount of the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) continuation coverage
premium for such month, at the same level and cost to Executive (or Executive’s
family in the event of his death) as immediately preceding the date of
termination, under the Company group medical plan in which Executive
participated immediately preceding the date of termination, less the amount of
Executive’s portion of such monthly premium as in effect immediately preceding
the date of termination, until the earlier of (A) 12 months after the date of
termination; and (B) the date on which Executive and his family have obtained
other substantially similar healthcare
3

--------------------------------------------------------------------------------

coverage or become entitled to Medicare coverage.  Subject to Section 16, the
Severance Payment shall be paid in a lump sum payment on the sixtieth day
following the termination date.  As a condition to Executive’s receipt of the
post-employment payments and benefits set forth in this Section 4(c), Executive
must execute, return, not rescind and comply with a commercially reasonable
written release agreement in a form prescribed by the Company (the “Release”).
(d)            If, during the two year period following a Change in Control (as
defined in Exhibit A attached hereto), Executive’s employment is terminated due
to a Termination Without Cause or a Termination for Good Reason, Executive shall
receive the benefits set forth in Section 4(c), except that (1) in lieu of the
Severance Payment described in Section 4(c), Executive shall receive two times
the sum of (A) Executive’s Base Salary at the time of such termination or Change
in Control, whichever Base Salary level is greater, plus (B) the average of
Executive’s annual bonuses for the three most recently completed years prior to
Executive’s termination of employment or Change in Control, whichever average is
greater or, if Executive has not been employed for at least three full years,
the average of Executive’s annual bonuses for all completed years prior to
Executive’s termination of employment or Change in Control, whichever is greater
(the “CIC Severance Payment”).  Subject to Section 16, the CIC Severance Payment
shall be paid in a lump sum payment on the sixtieth day following the
termination date.    As a condition to Executive’s receipt of the
post-employment payments and benefits set forth in this Section 4(d), Executive
must execute, return, not rescind and comply with a Release.
(e)            Notwithstanding the foregoing, if the payment required to be paid
under Section 4(d), when considered either alone or with other payments paid or
imputed to Executive (the “Total Payments”) from the Company that would be
deemed “excess parachute payments” under Section 280G(b)(1) of the Internal
Revenue Code of 1986, as amended (the “Code”), is determined by the Company,
with the assistance of a nationally recognized accounting firm acceptable to
Executive, to be a “parachute payment” under Section 280G(b)(2) of the Code,
then the Total Payments shall be automatically reduced to an amount equal to
$1.00 less than three times (3x) the “base amount” (as defined in Section
280G(3) of the Code) (the “Reduced Amount”); provided, however, such reduction
shall not apply if the sum of (A) the Total Payments  less (B) the amount of
excise tax payable by the Executive under Section 4999 of the Code with respect
to the Total Payments, is greater than the Reduced Amount.  Any such reduction
shall occur in the following order:  (i)  by eliminating the acceleration of
vesting of any stock options for which the exercise price exceeds the fair
market value (and if there is more than one option award so outstanding, then
the acceleration of the vesting of the most “under water” option shall be
reduced first, and so-on); (ii)  by reducing the CIC Severance Payment and any
other cash payments not subject to Section 409A of the Code;  (iii) by reducing
any benefit continuation payments (and if there be more than one such payment,
by reducing the payments in reverse order, with the payments made the earliest
being reduced first); (iv), by reducing any cash payments that are subject to
Section 409A of the Code (and if there be more than one such payment, by
reducing the payments in reverse order, with the payments made the earliest
being reduced first); (v) by reducing the payments of any restricted stock,
restricted stock units, performance awards or similar equity-based awards that
have been awarded to Executive by the Company that are subject to
performance-based vesting (and if there be more than one such award held by
Executive, by reducing the awards in the reverse order of the date of their
award, with the most-recently awarded reduced first and the oldest award reduced
last); (vi) by reducing the payments of any restricted stock, restricted stock
units, performance awards or similar
4

--------------------------------------------------------------------------------

equity-based awards that have been awarded to Executive by the Company that are
subject to time-based vesting (and if there be more than one such award held by
Executive, by reducing the awards in the reverse order of the date of their
award, with the most-recently awarded reduced first and the oldest award reduced
last); and (vii) by reducing the acceleration of vesting of any stock options
that are not described in (i), above.
5.            Confidential Information.  Executive acknowledges that the
information, observations and data obtained by him while employed by the Company
pursuant to this Agreement, as well as those obtained by him while employed by
the Company or any of its subsidiaries prior to the date of this Agreement,
concerning the business or affairs of the Company or any of its subsidiaries
(“Confidential Information”) are the property of the Company or such subsidiary.
Therefore, Executive agrees that during the Employment Period and for three
years thereafter that he shall not disclose to any unauthorized person or use
for his own account any Confidential Information without the prior written
consent of the Board unless and except to the extent that such Confidential
Information becomes generally known to and available for use by the public other
than as a result of Executive’s acts or omissions to act. Executive shall
deliver to the Company at the termination of the Employment Period, or at any
other time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes and software and other documents and data (and copies
thereof) relating to the Confidential Information or the business of the Company
or any of its subsidiaries or affiliates which he may then possess or have under
his control.
6.            Enforcement.  Because the services of Executive are unique and
Executive has access to confidential information of the Company, the parties
hereto agree that the Company would be damaged irreparably in the event the
provisions of Section 5 hereof were not performed in accordance with its terms
or were otherwise breached and that money damages would be an inadequate remedy
for any such nonperformance or breach. Therefore, the Company or its successors
or assigns shall be entitled, in addition to other rights and remedies existing
in their favor, to an injunction or injunctions to prevent any breach or
threatened breach of any of such provisions and to enforce such provisions
specifically (without posting a bond or other security).
7.            Indemnification and Insurance.  The Company shall indemnify
Executive to the full extent provided for in its corporate Bylaws and to the
maximum extent that the Company indemnifies any of its other directors and
senior executive officers, and he will be entitled to the protection of any
insurance policies the Company may elect to maintain generally for the benefit
of its directors and senior executive officers against all costs, charges,
liabilities and expenses incurred or sustained by him in connection with any
action, suit or proceeding to which he may be made a party by reason of his
being or having been a director, officer or employee of the Company or any of
its affiliates or his serving or having served any other enterprise, plan or
trust as a director, officer, employee or fiduciary at the request of the
Company or any of its affiliates (other than any dispute, claim or controversy
arising under or relating to this Agreement (except for this Section 7)).  The
Company will enter into an indemnification agreement with the Executive in the
standard form that it has or will adopt for the benefit of its other directors
and senior executive officers.
5

--------------------------------------------------------------------------------

8.            Survival.  Sections 5, 6, 7 and 16 hereof shall survive and
continue in full force and effect in accordance with their respective terms,
notwithstanding any termination of the Employment Period.
9.            Notices.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or sent by certified mail,
return receipt requested, postage prepaid, addressed (a) if to Executive, to his
last known address shown on the payroll records of the Company, and if to the
Company, to UCP, Inc., 99 Almaden, Suite 400  San Jose, CA 95113 attention: 
Chairman of the Compensation Committee of the Board of Directors, with a copy to
the General Counsel of the Company at the same address, or (b) to such other
address as either party shall have furnished to the other in accordance with
this Section 9.
10.            Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
11.            Entire Agreement. This Agreement constitutes the entire agreement
and understanding between the parties with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related in any manner to the subject matter hereof.
12.            Successors and Assigns. This Agreement shall inure to the benefit
of and be enforceable by Executive and his heirs, executors and personal
representatives, and the Company and its successors and assigns. Any successor
or assignee of the Company shall assume the liabilities of the Company
hereunder.
13.            Governing Law.  This Agreement shall be governed by the internal
laws (as opposed to the conflicts of law provisions) of the State of California.
14.            Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.
15.            Withholding.  All payments and benefits under this Agreement are
subject to withholding of all applicable taxes.
16.            Code Section 409A.  This Agreement is intended to comply with the
requirements of Section 409A of the Code, and shall be interpreted and construed
consistently with such intent.  The payments to Executive pursuant to this
Agreement are also intended to be exempt from Section 409A of the Code to the
maximum extent possible, under either the separation pay exemption pursuant to
Treasury regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to
Treasury regulation §1.409A-1(b)(4), and for such purposes, each payment to
Executive under this Agreement shall be considered a separate payment.    In the
event the terms
6

--------------------------------------------------------------------------------

of this Agreement would subject Executive to taxes or penalties under Section
409A of the Code (“409A Penalties”), the Company and Executive shall cooperate
diligently to amend the terms of the Agreement to avoid such 409A Penalties, to
the extent possible; provided that in no event shall the Company be responsible
for any 409A Penalties that arise in connection with any amounts payable under
this Agreement.  To the extent any amounts under this Agreement are payable by
reference to Executive’s “termination of employment” such term and similar terms
shall be deemed to refer to Executive’s “separation from service,” within the
meaning of Section 409A of the Code.  Notwithstanding any other provision in
this Agreement, to the extent any  payments hereunder constitutes nonqualified
deferred compensation, within the meaning of Section 409A, and Executive is a
specified employee (within the meaning of Section 409A of the Code) as of the
date of Executive’s separation from service, each such payment that is payable
upon Executive’s separation from service and would have been paid prior to the
six-month anniversary of  Executive’s separation from service, shall be delayed
until the earlier to occur of (i) the first day of the seventh month following
Executive’s separation from service or (ii) the date of Executive’s death.  Any
reimbursement payable to Executive pursuant to this Agreement shall be
conditioned on the submission by Executive of all expense reports reasonably
required by Employer under any applicable expense reimbursement policy, and
shall be paid to Executive within 30 days following receipt of such expense
reports, but in no event later than the last day of the calendar year following
the calendar year in which Executive incurred the reimbursable expense.  Any
amount of expenses eligible for reimbursement, or in-kind benefit provided,
during a calendar year shall not affect the amount of expenses eligible for
reimbursement, or in-kind benefit to be provided, during any other calendar
year.  The right to any reimbursement or in-kind benefit pursuant to this
Agreement shall not be subject to liquidation or exchange for any other benefit.
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

  UCP, INC.                  
 
By:
/s/ Dustin L. Bogue       Name:  Dustin L. Bogue       Title:  Chief Executive
Officer                             EXECUTIVE:                      
/s/ James M. Pirrello
     
James M. Pirrello
 

 
 
 

--------------------------------------------------------------------------------

EXHIBIT A
DEFINITIONS
“Cause” shall mean the occurrence of any of the following conditions:
(i)            any act or omission that constitutes a material breach by
Executive of any of his material obligations under this Agreement, after a
written demand for substantial performance is delivered to Executive by the
Board that specifically identifies the manner in which the Board believes that
Executive has materially breached such obligations and Executive’s failure to
cure such alleged breach not later than 30 days following his receipt of such
notice;
(ii)            conviction or plea of guilty to a charge of commission of a
felony;
(iii)            the commission of dishonest, fraudulent or deceptive acts or
practices in connection with Executive’s employment that are materially
injurious to the Company, monetarily or other
(iv)            Executive's ongoing willful refusal to follow the proper and
lawful directions of the Board after a written demand for substantial
performance is delivered to Executive by the Board that specifically identifies
the manner in which the Board believes that Executive has refused to follow its
instructions and Executive’s failure to cure such refusal not later than 30 days
following his receipt of such notice.
For purposes of this definition, no act, or failure to act, on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company.  Any act, or
failure to act, based upon (A) authority given pursuant to a resolution duly
adopted by the Board or (B) the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company.  The cessation of employment of
Executive shall not be deemed to be for Cause unless and until there shall have
been delivered to Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board (excluding Executive, if Executive is a member of the Board) at a meeting
of the Board called and held for such purpose (after reasonable notice is
provided to Executive and Executive is given an opportunity, together with
counsel for Executive, to be heard before the Board), finding that, in the good
faith opinion of the Board, the conditions set forth in clauses (i), (ii), (iii)
or (iv) above have been satisfied, and specifying the particulars thereof in
detail.
“Change in Control”  shall mean, except as otherwise provided below, the
occurrence of a “change in the ownership,” a “change in the effective control”
or a “change in the ownership of a substantial portion of the assets” of the
Company.  In determining whether an event shall be considered a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company, the following provisions
shall apply:
A-1

--------------------------------------------------------------------------------

(i)            A “change in the ownership” of the Company shall occur on the
date on which any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company, as determined in accordance
with Treasury Regulation § 1.409A-3(i)(5)(v).  If a person or group is
considered either to own more than 50% of the total fair market value or total
voting power of the stock of the Company, or to have effective control of the
Company within the meaning of clause (ii) of this definition, and such person or
group acquires additional stock of the Company, the acquisition of additional
stock by such person or group shall not be considered to cause a “change in the
ownership” of the Company.
(ii)            A “change in the effective control” of the Company shall occur
on either of the following dates:
(A)  The date on which any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the Company possessing 30% or more of the total voting power of the stock of the
Company, as determined in accordance with Treasury Regulation §
1.409A-3(i)(5)(vi).  If a person or group is considered to possess 30% or more
of the total voting power of the stock of the Company, and such person or group
acquires additional stock of the Company, the acquisition of additional stock by
such person or group shall not be considered to cause a “change in the effective
control” of the Company; or
(B)  The date on which a majority of the members of the Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board before the date of the appointment or
election, as determined in accordance with Treasury Regulation §
1.409A-3(i)(5)(vi).
(iii)            A “change in the ownership of a substantial portion of the
assets” of the Company shall occur on the date on which any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all of the assets of
the Company immediately before such acquisition or acquisitions, as determined
in accordance with Treasury Regulation § 1.409A-3(i)(5)(vii).  A transfer of
assets shall not be treated as a “change in the ownership of a substantial
portion of the assets” when such transfer is made to an entity that is
controlled by the shareholders of the Company, as determined in accordance with
Treasury Regulation § 1.409A-3(i)(5)(vii)(B).
Notwithstanding the occurrence of any of the foregoing events, an initial public
offering or any bona fide primary or secondary public offering following the
occurrence of an initial public offering shall not constitute a Change in
Control.
A-2

--------------------------------------------------------------------------------

“Good Reason” shall mean any of the following actions, if taken without the
express written consent of Executive:   (i) a material diminution in Executive’s
Base Salary; (ii) a material diminution in Executive’s authority, duties or
responsibilities; (iii) requiring Executive to move his place of employment more
than 50 miles from his place of employment prior to such move; or (iv) a
material breach by the Company of this Agreement.  Executive’s employment with
the Company may be terminated for Good Reason if (i) Executive provides written
notice to Company of the occurrence of the Good Reason event (as described
above) within 90 days after Executive has knowledge of the circumstances
constituting Good Reason, which notice shall specifically identify the
circumstances which Executive believes constitute Good Reason, (ii)  Company
fails to correct the circumstances constituting “Good Reason” within 30 days
after such notice; and (iii) Executive resigns within six months after the
initial existence of such circumstances.
 
 
A-3